OFFICE          OF THE     ATTORNEY       GENERAL      OF      TEXAS

                                             AUSTIN




Ronambl4            Omrr       G. Mowerr
County        Attorney
oahi10cw            G0unty
Perrytoa,           Texer




ltantiallythe follovlng

pF0p4Fty           488484eu
land    to        8 pumh*r
the amount 4f
aollrotar ?4qu
448444*d 4galn
tioa to the ao
                                                        I the   puraharer   o? thr ~a1 pmp-
                                                      manal    pr~p4rtt  owaet?br hir rrn-
                                                      hanarrd by the vrnd44   of the real




                                        real eatatc yxw4ha44d  and that he Ia sat
                                  40 on the    per8on8.1 property whioh havr b44n
                                            Y4 b4lLeve ttmt you are aorraat  in the

                     ft      Ia now definltcl~44t4l>lirhodthat
                                                th4 It419pro-
vLd4d        in    Artlul4      VIft,     ekathn
                               16 of our Oonrtftubioa ati ht¶alO
7172, R~vS44d Civil Btatu$er, attaahoo only to 4aah ewaFtkt4
tract or parcel of 1anB for t4rcr arrr*red qainet it. Mhh4J
V8. #aor &rLB 3.x. 172 (F&p. Gt.)$ brrlr va. w44t,   5 8.W.                          tea)
970; State Wot-tgago GOrpoF8tlO#l v4. L&u    55 3.w.   (aa)                         257
(Revorsmlon OEher Qrt~unhr) 48 8.W. (Zd) 9 50.   FMI   thw                          ~~inlofa
Honorable 0848r        0. ~lOWOr8,       pllgr 2



of thr Texarkma Court of Civil Appe4le In the aoee of                          State
VI. Hunt, SZO76.H. 6S6, we q,uoteRS follove:
                Wut w4 egren vith the tri41 oourt
         that ths rtatr,  did not have e lien on the
         lmd to 8eoure the payment of rlther the poll
         taxer arreesed 8gRin8t the Wllli4mree or the
         t8X84   8888484d q8inSt   them On 804OUnt Of
         their omerehlp of perrorul property.      The
         general   rule is that tar48 ere never 8 klen
         on prop4rty    unlesr    expr4erlJ        mede   80.
     Gooley, Tax’n, p. 885. The lien oreated by
     reotlon 15 of utlale 8 o? the Conrtltution UQ-
     on @14&r& prop4rty' is anlr far taxes *4844-
     ed 4gaInet luah property; end so o? the lien
     upon 2~81 property provided for br Artisle
         7628,   Ver no n’ l Statutee.    *

           It 18 our opinion th8t the pWaha8Sr  of 88id real
property lr entitled to p4y the tax vbloh ha& been areerr4d
4gdnrt  that  prop4rt7 alons without b4Ing required to 947
the tax which had been 18vI& yainrt    the pereonxl pWXWty
of the vendor.
                                                      Yours     very   truly
                                               &TTORWEY
                                                      OmENAL OF PEltA


                                                                 41enn R. LewIe
@U.:Jr                                                                Aerlstxnt